 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAMANTHA SCHOTT (NYBN 5132063)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          samantha.schott@usdoj.gov
 8
   Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                        )   CASE NO. 19-065 JST
                                                      )
14           Plaintiff,                               )   STIPULATION AND [PROPOSED] ORDER TO
                                                      )   EXCLUDE TIME UNDER THE SPEEDY TRIAL
15      v.                                            )   ACT
                                                      )
16   KEITH MICHAEL SWAIN,                             )
                                                      )
17           Defendant.                               )
                                                      )
18

19

20           On March 22, 2019, the parties appeared before this Court for an initial status conference. With
21 the agreement of the parties, the Court enters this order documenting the exclusion of time under the

22 Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), and (h)(7)(B)(iv), from March 22, 2019, to April 19, 2019.

23 The parties agreed to the exclusion of time under the Speedy Trial Act to allow effective preparation of

24 defense counsel, including to review discovery recently produced by the government. For this reason,

25 the parties agree that time is excludable pursuant to 18 U.S.C. §3161(h)(7)(A), and (h)(7)(B)(iv).

26           Given these circumstances, the Court found that the ends of justice served by excluding the
27 period from March 22, 2019, to April 19, 2019, from Speedy Trial Act calculations outweighs the

28 interests of the public and the defendant to a speedy trial in accordance with 18 U.S.C. § 3161(h)(7)(A),

     STIP. AND [PROPOSED] ORDER EXCLUDING TIME            1
     19-065 JST
30
 1 and (h)(7)(B)(iv).

 2

 3 DATED:           March 25, 2019                               Respectfully submitted,

 4                                                               DAVID L. ANDERSON
                                                                 United States Attorney
 5

 6
                                                                 __Samantha Schott_________________
 7                                                               SAMANTHA SCHOTT
                                                                 Special Assistant United States Attorney
 8

 9
                                                                 __Joyce Leavitt____________________
10                                                               JOYCE LEAVITT
                                                                 Attorney for Keith Michael Swain
11

12

13                                                   ORDER
14          Based on the reasons provided in the stipulation of the parties above, the Court hereby FINDS
15 that for adequate preparation of the case by defense counsel, and in the interest of justice, pursuant to 18

16 U.S.C. Sections 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy Trial

17 Act. Based on these findings, IT IS HEREBY ORDERED THAT time is excluded from March 22,

18 2019, until April 19, 2019.

19
            IT SO ORDERED.
20

21 DATED: March 26, 2019                                         _______________________________
22                                                               ______________________________
                                                                 THE HON. JON S. TIGAR
23
                                                                 United States District Court Judge
24

25

26
27

28

     STIP. AND [PROPOSED] ORDER EXCLUDING TIME           2
     19-065 JST
30
